DETAILED ACTION
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicants’ submission filed on May 20, 2022, has been entered. All references to this application refer to the U.S. Patent Application Publication No. 2021/0117052 A1. 

The present application is being examined under the pre-AIA  first to invent provisions. 

Claims 1-4, 6-10, 12 and 13 are pending in this case. Claims 1, 7, and 13 were amended. Claims 5 and 11 were cancelled. Claims 1, 7, and 13 are the independent claims. Claims 1-4, 6-10, 12 and 13 are rejected.


Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the Examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary. Applicants are advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the Examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).

Claims 1-4, 6-10, 12, and 13 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over U.S. Patent Application Publication No. 2011/0191611 A1, filed by boni ang gaw go et al., on August 6, 2010, and published on August 4, 2011 (hereinafter Toshiba), in view of U.S. Patent Application Publication No. 2001/0040591 A1, filed by Abbott et al., on July 16, 2001, and published on November 15, 2001 (hereinafter Abbott), further in view of U.S. Patent Application Publication No. 2008/0005679 A1, filed by Rimas-Ribikauskas et al., on June 28, 2006, and published on January 3, 2008 (hereinafter Rimas).

With respect to independent claim 1, Toshiba discloses a device comprising: 
A first sensor configured to detect location information of the device; Toshiba discloses a first sensor configured to detect device location information (see Toshiba, Figs. 1, 3, and 5; see also, Toshiba, paragraphs 0022-0031 [describing the architecture of Fig. 1, including the GPS sensors], 0032 [describing the table of Fig. 3, including the time zone information for use history data based on locations], 0033 [describing the use history table of Fig. 5, which includes longitude and latitude coordinates associated with usage patterns], and 0038 [describing the GPS receiving section which determines device position (longitude, latitude, altitude]).
Although Toshiba discloses a plurality of device sensors (see Toshiba, Fig. 1; see also, Toshiba, paragraphs 0022-0031, described supra), Toshiba fails to expressly disclose the device comprising a second sensor configured to detect health information of a user of the device.
	However, Abbott teaches a system comprising a plurality of sensors, including a suite of dedicated health sensors for detecting and determining health information associated with the user (see Abbott, Figs. 1, 2, 8, and 9; see also, Abbott, paragraphs 0029 [uses sensors to gather information related to three related attribute sets: user’s mental, emotional, and physical/health state, user’s setting, and user’s logical and data communication environment], 0038 [describing generally, the input devices of Fig. 1], 0043 [sensors can gather raw physiological data, such as heart rate and EKG], 0048 [sensors can provide information about the physiological state of the user, such as thermometers, sphygmometers, heart rate monitors, shiver response sensors, skin galvanometry, eyelid blink sensors, pupil dilation sensors, EEG and EKG sensors, brow furrowing sensors, blood glucose sensors, etc.], 0058 [describing a plurality of different body sensors], and 0074 [sensors capture information such as heart rate, blood pressure, blood oxygen levels, etc., in conjunction with other sensors (location, calendar, etc.) to determine if a user is exercising (or at a gym) and present an appropriate widget/app for use in that context]).
	Accordingly, it would have been obvious to one of ordinary skill in the art, having the teachings of Toshiba and Abbott before him at the time the invention was made, to modify the device of Toshiba to incorporate additional sensors for detecting and determining the health information of a user as taught by Abbott. One would have been motivated to make such a combination because this increases the likelihood of more accurate context determination and responsiveness with a user, as taught by Abbott (see Abbott, paragraphs 0004-0005 [“While many of these devices simply provide information to the user regarding current values of a user's health condition, others (e.g., a defibrillator or a system with an alarm) are capable of providing a corresponding response if a monitored parameter exceeds (or falls below) a threshold value. However, since such devices lack important information about the specific context of the user (e.g., whether the user is currently exercising or is currently sick), any response will attempt to accommodate a wide range of user contexts and is thus unlikely to be optimal for the specific context of the user. For example, a defibrillator may provide too great or too small of a resuscitating charge simply because only one or a small number of parameters of a person are being monitored. In a similar manner, existing computer systems have little appreciation for a user's current mental and emotional state, or for higher-level abstractions of a user's physical activity (e.g., going jogging or driving an automobile), and as a result are generally ineffective at anticipating tasks that a user is likely to perform or information that a user is likely to desire. In particular, since existing computer systems lack information about a user's current context, they cannot provide information appropriate to that context or anticipate likely changes in the context.”]).
	Toshiba, as modified by Abbott, further teaches the device comprising:
A touch screen; and a processor configured to: Toshiba further teaches a device comprising a touch panel and processor (see Toshiba, Fig. 1; see also, Toshiba, paragraph 0026, described supra).
Operate the device in a standby mode; Toshiba further teaches the device operates in a plurality of modes, including standby modes and active modes (see Toshiba, paragraphs 0073 [discussing the device transitioning from active state to hibernation/sleep state, or vice versa], 0096 [the device can detect when it transitions from hibernation/sleep to active or active to hibernation/sleep, including being able to further distinguish between a waiting state (e.g., idle, active but waiting for user input) and hibernation/sleep]).
Detect use history information of the device, Toshiba further teaches detecting use history of the device (see Toshiba, Figs. 3-7; see also, Toshiba, paragraphs 0020 [a first memory stores usage history of programs, a second memory stores the icon arrangement for display, and an updating section dynamically updates the arrangement and display of the appropriate icons based on detected context information], 0034-0036 [describing the use history tables of Figs. 6 and 7 used to track and rank usage history for determining when and in what order to display application icons based on the detected context], 0053-0057 [use history information determines which icons to display and the order of the displayed icons, etc.], and 0097-0100 [describing advantages of using stored usage history data to update the display for the user]; see also, Toshiba, paragraphs 0022-0033, described supra).
Identify a first application based on the detected location information of the device, the detected use history information of the device, and the detected health information of the user of the device, Toshiba discloses identifying a first application based on the location information and the use history information (see Toshiba, Figs. 3-7; see also, Toshiba, paragraphs 0077-0081 [describing how the use history data is processed to sort the data by rating (application to context), taking into account both usage history and location information]; see also, Toshiba, paragraphs 0022-0033, 0053-0057, and 0097-0100, described supra). Additionally, Abbott further teaches using the context information from location data (e.g., GPS), trend/history/scheduling data, and information from the health sensors, to identify an appropriate widget or application (such as an exercise app when at a recurring gym exercise session) (see Abbott, paragraph 0074, described supra).
Control the touch screen to display a screen on the touch screen based on an operation mode of the device changing from the standby mode to an active mode, the screen including…information related to the identified first application as recommended information; Toshiba discloses presenting a home screen based on a transition from standby mode to active mode including icons representing the most contextually relevant applications (see Toshiba, paragraphs 0022-0033, 0053-0057, 0077-0081, and 0097-0100, described supra).
Toshiba and Abbott fail to further teach the screen including the information on a part thereof.
	However, Rimas teaches that particular GUI elements, content, and tasks can be promoted (e.g., enhanced, emphasized, etc.) to the user based on detected context (see Rimas, Figs. 11, 12, 14, and 15; see also, Rimas, paragraphs 0021 [property bag of context attributes is used to determine and continually update context of the device based on such elements as location], 0026-0027 [context detector monitors the contents of the property bag to detect information related to device location, attached peripheral devices, network attributes, docking status and type of dock, patterns of prior user behavior, state of other applications, or the user’s state; the initial context is determined upon powering on, and is continuously monitored and updated as context attributes change], 0028 [in response to detected or changed context, GUI objects are modified such as by changing size, presentation of visual, auditory, or other theme elements, or promotion of contextually relevant tasks], and 0030 [describing some exemplary methods of modifying GUI objects]).
	Accordingly, it would have been obvious to one of ordinary skill in the art, having the teachings of Toshiba, Abbott, and Rimas before him at the time the invention was made, to modify the device of Toshiba, as modified by Abbott, to incorporate promoting particular GUI objects based on the detected context as taught by Rimas, in order to draw attention to the recommended content. One would have been motivated to make such a combination because automatically and dynamically updating the user interface increases user efficiency, as taught by Rimas (see Rimas, paragraph 0001 [“The manual process of adjusting the user experience based on context can be very tedious and repetitive”]).

With respect to dependent claim 2, Toshiba, as modified by Abbott and Rimas, teaches the device of claim 1, as described above.
	Toshiba further teaches the device wherein the first application comprises an application that is frequently used by the device.
	Toshiba further teaches that the application is one that is frequently used by the device (see Toshiba, paragraphs 0022-0033, 0053-0057, 0077-0081, and 0097-0100, described supra, claim 1).

With respect to dependent claim 3, Toshiba, as modified by Abbott and Rimas, teaches the device of claim 1, as described above.
	Toshiba and Rimas further teach the device wherein the processor is further configured to: execute the first application when the information related to the first application is selected via the touch screen.
	Toshiba further teaches a touch input interface which translates touch inputs based on coordinates of the input to operate the device by activating the icon selected by the touch input, the icons representing applications, files, or URLs (see Toshiba, paragraphs 0024 and 0026-0027, described supra, claim 1).
	Additionally or alternatively, Rimas further teaches that the icons are associated with applications which launch when selected by touch inputs (see Rimas, paragraphs 0024 [input can be via touch input device] and 0038-0039 [describing the GUIs of Figs. 11 and 12, which present various icons associated with applications that launch when selected]).

With respect to dependent claim 4, Toshiba, as modified by Abbott and Rimas, teaches the device of claim 1, as described above.
	Toshiba and Rimas further teach the device wherein the processor is further configured to: 
Detect, via the first sensor, that the location information of the device has changed to other location information of the device, Toshiba further teaches detecting, via one or more sensors, that the location of the device has changed (see Toshiba, paragraphs 0072-0076 [describing the process of updating the ratings based on a change to a context parameter, such as location]; see also, Toshiba, paragraphs 0022-0033, and 0038, described supra, claim 1). Additionally or alternatively, Rimas further teaches detecting a change in the location of the device (see Rimas, paragraphs 0031 [upon detection of a changed context attribute, such as a change in location] and 0033 [describing the process of Fig. 7, which determines physical location of the device]; see also, Rimas, paragraphs 0021 and 0026-0028, described supra, claim 1).
In response to detecting the changing of the location information of the device into the other location information of the device, change the information related to the first application into information related to a second application, the second application being based on the other location information of the device and the use history information of the device; Toshiba further teaches updating the display contents when the device context changes (see Toshiba, paragraphs 0022-0033, 0053-0057, 0077-0081, and 0097-0100, described supra, claim 1). Additionally or alternatively, Rimas further teaches updating the GUI display responsive to a detected change in device context (see Rimas, paragraphs 0031 and 0033, described supra; see also, Rimas, paragraphs 0021 and 0026-0028, described supra, claim 1).

With respect to dependent claim 6, Toshiba, as modified by Abbott and Rimas, teaches the device of claim 1, as described above.
	Rimas further teaches the device wherein the processor is further configured to: control the touch screen to display the screen on the touch screen based on the device being powered on.
	Rimas further teaches displaying the screen when the device is powered on (see Rimas, paragraphs 0026-0028, described supra, claim 1; see also, Rimas, paragraph 0031, described supra, claim 4).

Independent claim 7, and its respective dependent claims 8-10, and 12, recite a method for providing information by the device of independent claim 1, and its respective dependent claims 2-4, and 6. Accordingly, independent claim 7, and its respective dependent claims 8-10, and 12, are rejected under the same rationales used to reject independent claim 1, and its respective dependent claims 2-4, and 6, which are incorporated herein.

Independent claim 13 recites a non-transitory computer readable medium comprising instructions for executing a method of providing information by the device of independent claim 1. Accordingly, independent claim 13 is rejected under the same rationales used to reject independent claim 1, which are incorporated herein.

Response to Arguments
Applicants’ arguments with respect to claims 1-4, 6-10, 12, and 13 have been considered but are moot in view of the new grounds of rejection.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
U.S. Patent Application Publication No. 2002/0078204 A1 (Presentation of information to user based on the user’s condition).
U.S. Patent Application Publication No. 2009/0171939 A1 (Generating and presenting map widgets based on user determined context).

It is noted that any citation to specific pages, columns, figures, or lines in the prior art references any interpretation of the references should not be considered to be limiting in any way. A reference is relevant for all it contains and may be relied upon for all that it would have reasonably suggested to one having ordinary skill in the art. In re Heck, 699 F.2d 1331-33, 216 USPQ 1038-39 (Fed. Cir. 1983) (quoting In re Lemelson, 397 F.2d 1006, 1009, 158 USPQ 275, 277 (CCPA 1968)).

Any inquiry concerning this communication or earlier communications from the Examiner should be directed to ERIC J. BYCER whose telephone number is (571) 270-3741. The Examiner can normally be reached Monday - Thursday 9am-6pm, and alternate Fridays 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicants are encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, KIEU D. VU can be reached on (571) 272-4057. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ERIC J. BYCER/
Primary Examiner
Art Unit 2173